Name: Commission Regulation (EEC) No 1769/87 of 25 June 1987 re-establishing the levying of customs duties on sacks and bags, of a kind used for the packing of goods, products of category 33 (code 40.0330), originating in Brazil, to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  marketing
 Date Published: nan

 26 . 6. 87 Official Journal of the European Communities No L 167/23 COMMISSION REGULATION (EEC) No 1769/87 of 25 June 1987 re-establishing the levying of customs duties on sacks and bags, of a kind used for the packing of goods, products of category 33 (code 40.0330), originating in Brazil , to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in respect of sacks and bags, of a kind used for the packing of goods, of category 33, the relevant ceiling amounts to 15,2 tonnes ; whereas on 1 June 1987 imports of the products in question into the Community, origina ­ ting in Brazil , a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Brazil , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, HAS ADOPTED THIS REGULATION : Article 1 whereas Article 2 of Regulation (EEC) No 3925/86 provides that preferential tariff treatment shall be accorded, for each category of products subjected to indi ­ vidual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 29 June 1987, the levying of customs duties suspended in pursuance of Regulation (EEC) No 3925/86 shall be re-established in respect of the following products, imported into the Community and originating in Brazil : Code Category CCT heading No NIMEXE code (1986) Description 0 ) (2) (3) (4) 40.0330 33 51.04 ex A 62.03 ex B 51.04-06 62.03-51 , 59 Woven fabrics of man-made fibres (continuous), inclu ­ ding woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of synthetic filament yarn, obtained from strip or the like of polyethylene or polypropylene, less than 3 m wide : Sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like (') OJ No L 373, 31 . 12. 1986, p. 68 . No L 167/24 Official Journal of the European Communities 26. 6 . 87 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 June 1987. For the Commission COCKFIELD Vice-President